Citation Nr: 1610577	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to May 12, 2015, for the award of service connection for radiculopathy of the left lower extremity.

2.  Entitlement to an effective date prior to October 24, 2007, for the award of service connection for erectile dysfunction.

3.  Entitlement to an effective date prior to October 14, 2011, for the award of special monthly compensation (SMC) for the loss of use of a creative organ.

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease, tendonitis and bursitis, right shoulder.

5.  Entitlement to an initial compensable rating for scar, right shoulder, status post arthroscopic surgery.

6.  Entitlement to an initial compensable rating for chest scarring status post coronary artery bypass graft.

7.  Entitlement to a rating in excess of 20 percent for degenerative disk disease, degenerative facet disease, lumbar spine.

8.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

9.  Entitlement to increases in the initial 'staged' ratings (of 30 percent prior to May 5, 2011, and 60 percent from that date) assigned for the Veteran's coronary artery disease status post coronary artery bypass graft.

10.  Entitlement to service connection for cervical spine disability, to include degenerative cervical spondylosis.

11.  Entitlement to service connection for right upper extremity radiculopathy.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder / sleep apnea.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1968.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2011 (awarding service connection for coronary artery disease, surgical chest scarring associated with coronary artery bypass graft, and erectile dysfunction), March 2012 (awarding SMC for loss of use of a creative organ), April 2013 (awarding service connection for right shoulder scarring and denying increased ratings for disabilities of the right shoulder joint and lumbar spine), October 2013 (denying a petition to reopen a claim of service connection for a sleep disorder), and June 2015 (awarding service connection for left lower extremity radiculopathy) of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the issues on appeal concerning the left lower extremity (increased rating and earlier effective date) were recently perfected on appeal with the Veteran's filing of a VA Form 9 in October 2015.  These issues have not yet been formally certified to the Board.  However, these issues are inextricably intertwined with the lumbar spine rating issue certified to the Board; the Board finds that it is most appropriate to take jurisdiction over the intertwined left lower radiculopathy issues as part of the matter currently before the Board.  See 38 C.F.R. § 19.35 (VA Form 8, Certification of Appeal, is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue).

The Veteran's appeals have previously included claims seeking to establish earlier effective dates for the grants of service connection for coronary artery disease and for surgical chest scarring associated with coronary artery bypass graft.  During the course of this appeal, a December 2012 RO rating decision assigned a revised effective date (earlier than that originally assigned and appealed) for the award of service connection for coronary artery disease and notified the Veteran that "[s]ince you requested an earlier effective date of November 28, 2003, for service connection for ischemic heart disease ... this is considered a total grant of the benefits sought on appeal."  A January 2013 RO rating decision assigned a revised effective date (earlier than that originally assigned and appealed) for the award for service connection for surgical chest scarring and notified the Veteran that "[s]ince you requested an earlier effective date of November 28, 2003, for service connection for chest scarring ... this is considered a total grant of the benefit sought on appeal."  As the Veteran has not expressed any objection to the resolutions of those issues with the full grant of assignment of the sought effective dates, and as these issues have not appeared in any subsequent supplemental statement of the case, the Board considers the issues to have been resolved and no longer in appellate status at this time.

The Board finally notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  Rather, a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

As the record now stands, the Veteran's combined schedular rating for his service-connected disabilities is 100 percent, effective May 5, 2011.  Although no additional disability compensation may be paid when a total schedular rating is already in effect, the Court in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of SMC.  Thus, the claim for a TDIU should be considered not only for the period prior to the effective date of the combined 100 percent schedular rating but also from that date.

In this case, the Veteran was assigned a TDIU effective from January 3, 2007 until May 5, 2011 (the effective date of the 100 percent combined rating).  Additionally, SMC under 38 C.F.R. § 3.350(i) on account of a 100 percent rating for right hip disability and additional service-connected disabilities independently ratable at 60 percent or more was in effect from May 18, 2011 to July 1, 2012.  The Board has considered entitlement to a TDIU in connection with the appeals with respect to higher ratings as TDIU may be predicated upon any single pertinent disability during the appeal periods for which neither a TDIU nor SMC under 38 C.F.R. § 3.350(i) has already been awarded (with such consideration contemplating the holding in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008)).  (In particular, the Board finds that the appeal for an increased rating for coronary artery disease reasonably raises the issue of entitlement to a TDIU in this case.)

The issues of entitlement to higher ratings for lumbar spine disability, for left lower extremity radiculopathy, and for coronary artery disease; entitlement to service connection for cervical spine disability and right upper extremity cervical radiculopathy; and the petition to reopen a claim of service connection for a sleep disorder / sleep apnea are each addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Unappealed May and August 2004 rating decisions, in pertinent part, denied service connection for left lower extremity disability (except to the extent of the award of service connection for a left leg shell fragment wound).  New and material evidence was not received within one year of either determination (aside from that which was addressed by the August 2004 award of service connection for left leg shell fragment wound).

2.  The Veteran's left lower extremity radiculopathy is first shown to have manifested in VA examination findings from May 12, 2015; the RO granted entitlement to service connection for left lower extremity radiculopathy from May 12, 2015.

3.  Effective August 31, 2010, ischemic heart disease was added to 38 C.F.R. § 3.309 as a disease warranting presumptive service connection based on exposure to herbicides in Vietnam. 

4.  On the basis of this change in the law, a July 2011 RO rating decision awarded service connection for the Veteran's coronary artery disease and associated secondary disabilities, identifying a November 28, 2003 claim (as determined in the RO's December 2012 revision of the July 2011 decision on the basis of clear and unmistakable error) as indication of intent to apply for benefits for a heart disability.

5.  VA examination findings showed the existence of erectile dysfunction on March 30, 2007 (later established as secondary to coronary artery disease), and no prior correspondence or evidence had indicated the existence of erectile dysfunction prior to this date; the RO granted entitlement to service connection for erectile dysfunction from October 24, 2007.

6.  An October 2011 statement indicating that the Veteran experienced loss of use of a creative organ was new and material evidence filed in connection with the claim for service connection for erectile dysfunction.

7.  During the time under consideration, the Veteran's right (major) shoulder impairment is shown to functionally most nearly approximate limitation at shoulder level; right shoulder impairment is not shown to have been limited to 25 degrees from the side, or to approximate such limitation.

8.  During the time under consideration, the Veteran's right shoulder scarring has involved less than 6 square inches and not been unstable or painful or otherwise disabling.

9.  During the time under consideration, the Veteran's chest scarring status post coronary artery bypass graft has involved less than 6 square inches and not been unstable or painful or otherwise disabling.



CONCLUSIONS OF LAW

1.  An effective date prior to May 12, 2015, is not warranted for the award of service connection for left lower extremity radiculopathy.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400(q) (2015).

2. An earlier effective date of March 30, 2007, but no earlier, is warranted for the award of service connection for erectile dysfunction.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816 (2015).

3.  An earlier effective date of March 30, 2007, but no earlier, is warranted for the award of SMC for loss of use of a creative organ.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816 (2015).

4.  A rating of 20 percent, but no higher, is warranted for the Veteran's degenerative joint disease, tendonitis and bursitis, right shoulder.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5201 (2015).

5.  A compensable rating is not warranted for the Veteran's right shoulder scar.  38 U.S.C.A. §§ 1155, 5107 (West 2-14); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.25, 4.31, 4.118, Codes 7801 to 7805 (2015).

6.  A compensable rating is not warranted for the Veteran's chest scarring status post coronary artery bypass graft.  38 U.S.C.A. §§ 1155, 5107 (West 2-14); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.25, 4.31, 4.118, Codes 7801 to 7805 (2015), and Codes 7801 to 7805 (as in effect before October 23, 2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The appellant has not identified any pertinent evidence that remains outstanding.  The Veteran's contentions in this case do not suggest that there exists any outstanding evidence that would affect the outcome of the effective date issues on appeal.  The Veteran's claims-file appears to be complete and there is no indication that additional development of the record could assist the Veteran with regard to the effective date issues on appeal.  Thus, VA's duty to assist is met with regard to the claims seeking revision of effective dates in this case.

Inasmuch as the right shoulder scarring issue on appeal arises from an April 2013 rating decision that granted service connection for the right shoulder scar and assigned a disability rating and effective date for the award, statutory notice served its purpose and its application was no longer required.  Similarly, inasmuch as the chest scar issue on appeal arises from an July 2011 rating decision that granted service connection for the chest scar and assigned a disability rating and effective date for the award, statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  That burden has not been met in this case.

With regard to the issue on appeal concerning entitlement to an increased rating for right shoulder joint disability, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in February 2013, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA examinations were provided in conjunction with this appeal in March 2013 and October 2013.  Together, these examinations reflect a consideration of the entire record and describe the pertinent findings and features needed to apply the relevant rating criteria.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Effective Date Issues

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

If a determination by the agency of original jurisdiction is not timely appealed, that determination becomes final.  See 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Previous determinations which are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  For any award based on a new claim or evidence received after a final disallowance, the effective date of that award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2).

The Court has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid NOD with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is because "38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim."  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

In November 2003, the Veteran submitted a statement to the RO raising claims that ultimately led to the RO adjudicating a claim of entitlement to service connection for a back disability and disabilities of the lower extremities.  In February 2004, the Veteran submitted a formal claim seeking service connection for (among other disabilities) a back disability and disabilities of the lower extremities.  A May 2004 RO rating decision granted service connection for lumbar spine disabilities and related right lower extremity radiculopathy.  The May 2004 RO rating decision denied service connection for any "left leg condition," a denial that encompassed any claim for service connection for left leg radiculopathy.

The Veteran did not appeal this rating decision with regard to the denial of service connection for left leg radiculopathy; the Veteran's notice of disagreement received in August 2004 specifically appealed an unrelated different issue addressed on the May 2004 decision.

New and material evidence pertaining to service connection for left leg radiculopathy was not received within a year of the May 2004 decision.  The Board notes that development of the evidentiary record concerning left leg disability resulted in an August 2004 RO rating decision that awarded service connection for "shell fragment wound, left leg," with none of the new evidence (within the year following the May 2004 decision) being material to any alleged left leg radiculopathy.  The May 2004 RO rating decision became final with regard to its award of service connection for a back disability with right leg radiculopathy without further award of service connection for any left leg radiculopathy.

In February 2007, the Veteran filed a claim seeking service connection for diabetes mellitus.  In connection with that claim, a VA examination was conducted in March 2007 and the report noted that the Veteran described a history of erectile dysfunction; this report did not present any indication of an etiological link to service or to a service-connected disability.

On October 24, 2007, a VA examination was conducted with the resultant report documenting the examiner's finding that the Veteran had erectile dysfunction that was more likely due to his coronary artery disease and hypertension than due to his diabetes mellitus.

A July 2011 RO rating decision awarded service connection for coronary artery disease effective from February 5, 2004 (later revised to November 28, 2003 by a December 13, 2012 rating decision).  The July 2011 RO rating decision further awarded service connection for erectile dysfunction as secondary to coronary artery disease, effective October 24, 2007.  The Veteran argues that an earlier effective date is warranted and suggests (including in the October 2011 notice of disagreement) that the erectile dysfunction may be linked to the Veteran's service-connected back disability for which service connection has been in effect since 2004.

On October 14, 2011, the Veteran filed a claim for SMC for the loss of use of a creative organ.

A March 2012 RO rating decision awarded SMC for the loss of use of a creative organ, effective October 14, 2011.  The Veteran has appealed, seeking assignment of an earlier effective date.

In January 2013, the Veteran submitted correspondence asserting a claim of entitlement to increased disability compensation for his service-connected disability of the lumbar spine.

On May 12, 2015, the Veteran underwent a VA examination, the report of which noted the examiner's finding of left lower extremity radiculopathy.

A June 2015 RO rating decision awarded service connection / a separate 10 percent rating for the left lower extremity radiculopathy (associated with the lumbar spine disability), effective May 12, 2015.

The Veteran seeks assignment of earlier effective dates for the awards of service connection for left lower extremity radiculopathy, service connection for erectile dysfunction, and SMC for loss of use of a creative organ.

Left Lower Extremity Radiculopathy

The Veteran seeks assignment of an earlier effective date (prior to May 12, 2015) for the award of service connection for left lower extremity radiculopathy.  This appeal includes the suggestion that the effective date for the left lower extremity radiculopathy should be the same effective date as that assigned for service connection for the Veteran's back disability (November 28, 2003).

An effective date can be assigned from no date earlier than when both a claim has been filed and entitlement to the benefit is shown.  The Board's review of the record has not revealed any evidence prior to May 12, 2015 indicating that the Veteran experienced left lower extremity radiculopathy.  The Veteran has directed attention to an August 2010 VA medical record that notes that the Veteran reported back pain with "pain in his right leg which goes numb" and that "[o]ccassionally, the left one also goes numb."

The Board is unable to agree with the Veteran that this report shows that left lower extremity radiculopathy existed at that time or raises a claim for service connection for left lower extremity radiculopathy.  The authoring physician examined the Veteran and concluded that the Veteran's "[p]ain is probably radicular in pattern."  Pain was not reported in the left lower extremity; the left lower extremity symptom complaint featured only occasional numbness.  The authoring physician commented that the Veteran "probably also has peripheral neuropathy .... probably related to diabetes."  The Board's review of this August 2010 report, and the surrounding VA medical reports, fails to reveal an indication that left lower extremity radiculopathy was presented or identified at that time.  It is notable that the March 2013 VA examination report conducted for compensation rating purposes in focused upon the Veteran's back disability discussed and evaluated the Veteran's lower extremity radiculopathy and shows that the Veteran's complaints pertinent to lower radiculopathy were limited to the right lower extremity with no complaints of left lower extremity radiculopathy.

The Board further notes that the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability (or symptomatology contended to represent the disability) does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

The Board further observes that the May 2004 and August 2004 RO rating decisions resolved the Veteran's prior claim for service connection for a left lower extremity disability.  The Veteran did not appeal either decision with regard to service connection for left leg disability within a year of notice of either decision.  The new and material evidence received following the May 2004 RO rating decision was addressed by the August 2004 RO rating decision that awarded service connection for a shell fragment wound of the left leg.  There was otherwise no new and material evidence pertaining to any left leg disability received by VA within a year following these decisions.  The May 2004 and August 2004 RO rating decisions are final with regard to the prior left leg service connection claims.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Furthermore, the Veteran has not made any allegations of CUE with regard to either the May 2004 rating decision or the August 2004 rating decision.  See 38 C.F.R. § 3.105(a).

The next claim from the Veteran pertaining to the issue of left lower extremity radiculopathy was his January 2013 claim seeking entitlement to increased disability compensation for his service-connected disability of the lumbar spine.  The Board considers this January 2013 claim to raise the issue of entitlement to separate or increased ratings for any neurological manifestations of the lumbar spine disability, including lower extremity radiculopathies.  This January 2013 claim seeking entitlement to increased compensation was pending at the time of the May 2015 VA examination that has served as the basis for the AOJ's assignment of the effective date for the award of service connection / a separate rating for left lower extremity radiculopathy.

The currently assigned effective date of May 12, 2015 for the award of service connection / a separate rating for left lower extremity radiculopathy was based upon the RO's determination that the VA examination report of that date first indicated that the service-connected back disability involved resultant left lower extremity radiculopathy.  There is no evidence or correspondence in the record that was received prior to May 12, 2015 which shows or even asserts the presence of left lower extremity radiculopathy.  The Veteran has not otherwise identified any correspondence or documentation prior to May 12, 2015 that indicated the presence of left lower extremity radiculopathy as part of the Veteran's service-connected back disability.

It is notable that the March 2013 VA examination report conducted for compensation rating purposes in connection with the same claim discussed and evaluated the Veteran's lower extremity radiculopathy; this report shows that the Veteran's complaints were limited to the right lower extremity with no complaints of left lower extremity radiculopathy.  The Veteran reported "Hx of right lower extremity radiculopathy which has improved since hip replacement."  Clinical findings in March 2013 similarly indicate no left lower extremity radiculopathy.  Left leg muscle, reflex, and sensory testing was normal in all respects; left leg "straight leg raising test" was "negative;" and the VA examiner specifically found "None" when asked to indicate symptoms of left lower extremity radiculopathy (having been tasked with looking for pain, paresthesias, dysesthesias, and numbness).  Only the right lower extremity manifested signs of radiculopathy in March 2013, and the left lower extremity was stated to be: "Not affected."  These findings were consistent with the prior medical evidence pertaining to the Veteran's lower extremity radiculopathy (indicating that lower extremity radiculopathy existed only for the right lower extremity).

The Board finds that the evidence fails to demonstrate any date prior to May 12, 2015 when the Veteran's left lower extremity radiculopathy had manifested to warrant a separate rating.  The May 12, 2015 VA examination report indicates that the Veteran reported shooting pain "sometimes a little on the left," and the VA examiner found mild radiculopathy left lower extremity.  Without evidence of left lower extremity radiculopathy prior to that date, there is no basis for assignment of an earlier effective date for the award of service connection / a separate rating for the left lower extremity radiculopathy.

The effective date can be assigned from no date earlier than when both a claim has been filed and entitlement to the benefit is shown.  May 12, 2015 is the earliest date upon which left lower extremity radiculopathy is shown, and at that time a pertinent claim for increased disability compensation had been pending since January 2013.  Therefore, May 12, 2015 is the earliest possible (and appropriate) effective date for the award of service connection / a separate rating for radiculopathy of the left lower extremity, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(q)(2).

Erectile Dysfunction

The Board notes that the July 2011 RO rating decision determined certain entitlements on the basis of a "Nehmer review" of the Veteran's case.  Briefly, that review was brought about in part due to a recent change in the law leading to a presumptive etiological link between the Veteran's ischemic heart disease and his exposure to tactical herbicides in Vietnam.

District court orders have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a Veteran who is disabled, or died from, a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).

The July 2011 RO rating decision awarded service connection for coronary artery disease on the basis of the Nehmer review.  The July 2011 RO rating decision then also awarded service connection for a bypass graft surgical scar and for erectile dysfunction both as disabilities causally linked to the coronary artery disease.  The July 2011 RO rating decision assigned an effective date (as revised by a clear and unmistakable error (CUE) determination in December 2012) of November 28, 2003.  The basis of the November 28, 2003 effective date for the award of service connection for coronary artery disease was essentially the RO's conclusion that an informal claim for service connection for the coronary artery disease was raised by VA's receipt of the Veteran's medical records showing the existence of coronary artery disease at that time.  The same effective date was assigned for the grant of service connection for the bypass graft surgical scar, also on the basis of finding that documentation submitted on that date raised the claim with reference to the presence of the disability.

The Board notes that no documentation indicating the existence of erectile dysfunction was received by VA in November 2003; there is no suggestion that the submissions that were found to have raised an informal claim for service connection for coronary artery disease and associated scarring also included any reference to erectile dysfunction.

The Board finds that the earliest evidence of record showing that the Veteran had symptoms of erectile dysfunction is the March 30, 2007 VA examination report that noted the Veteran's history of erectile dysfunction.  No earlier evidence of the presence of erectile dysfunction has been identified by the Veteran's contentions.  The RO declined to assign an effective date corresponding to this VA examination report because the report does not attribute the erectile dysfunction to an identified etiology.  However, the RO accepted the October 2007 VA examination report as showing that the erectile dysfunction is secondary to coronary artery disease, and there is no evidence suggesting that such a relationship did not exist in March 2007.

Significantly, at the time of the March 30, 2007 VA examination, the Veteran had a pending claim to establish service connection for diabetes mellitus.  (Service connection for diabetes mellitus was granted in a May 2007 RO rating decision.)  The RO recognized the March 2007 indication of erectile dysfunction as raising the question of whether the erectile dysfunction was a consequence of the service-connected diabetes pathology, prompting the request for the October 2007 VA examiner to address the question; the October 2007 VA examiner found that the erectile dysfunction was more likely attributable to the coronary artery disease.  The Board finds it reasonable to conclude, under the particular circumstances of this case, that the March 30, 2007 reference to the presence of erectile dysfunction symptomatology raised to the RO's attention the question of whether service connection for erectile dysfunction was warranted.  In this light, the Board finds that March 30, 2007 was the date of claim for the eventual grant of service connection for erectile dysfunction as secondary to coronary artery disease during the later Nehmer review.  The Board does not find that a claim of entitlement to service connection for erectile dysfunction was raised at any time prior to March 30, 2007.

Thus, an earlier effective date of March 30, 2007 is warranted for the award of service connection for erectile dysfunction.

In an October 2011 notice of disagreement, the Veteran's attorney argued that the erectile dysfunction may be considered secondary not only to his coronary artery disease, but also to his back disability.  The Veteran's attorney requested that "An examination should be requested to ascertain whether it is just as likely that his ED is related to his service connected 'degenerative disk disease, degenerative facet disease, lumbar spine.'"  The suggestion appears to be that a link to the Veteran's back disability would provide a basis for assignment of an earlier effective date.  The Veteran's attorney has requested that a medical opinion be developed on this point.  The Board is unable to find any valid legal basis for an earlier effective date in this case for the award of service connection for erectile dysfunction from this theory.  In any event, the Board notes that there is currently no medical evidence indicating that the Veteran's erectile dysfunction is secondary to a back disability, nor does the Veteran identify or cite any evidence to support the suggestion that the erectile dysfunction may be linked to the back disability.  The Board finds that the lay assertion from the Veteran's attorney suggesting that the erectile dysfunction may be related to the service-connected back disability does not meet the criteria to trigger VA's duty or assist or otherwise warrant additional development to explore the theory.  Again, the Board is unable to find any valid legal basis for an earlier effective date in this case for the award of service connection for erectile dysfunction from this theory, as the Board is here assigning an effective date corresponding to the earliest date available in this case regardless of whether it is related to a back disability.

There is otherwise no evidence or correspondence in the record that was received prior to March 30, 2007 which showed the presence of erectile dysfunction.  The Veteran has not otherwise identified any correspondence or documentation prior March 30, 2007 showing erectile dysfunction.  Therefore, March 30, 2007 is the earliest possible (and appropriate) effective date for the award of service connection for erectile dysfunction, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.

SMC for Loss of Use of a Creative Organ

With regard to the grant of SMC for loss of use of a creative organ, the Veteran seeks assignment of an earlier effective date.  The assigned effective date of October 14, 2011 for the award of SMC for loss of use of a creative organ was based upon the RO's determination that the Veteran's claim filed on that date was the earliest claim raising the issue of entitlement to that benefit.  The Veteran's contentions do not specifically identify any earlier claim for this benefit.  The Board recognizes that the Veteran's presentation of this appeal essentially suggests that the grant of SMC for loss of use of a creative organ arises from the same claim (or should otherwise share the same effective date) as the grant of service connection for erectile dysfunction.  The RO determined that a claim for service connection for erectile dysfunction is not interchangeable with a claim for SMC for loss of use of a creative organ.

As discussed above, a claim of service connection for erectile dysfunction was raised prior to October 14, 2011.  Service connection for erectile dysfunction was granted during a Nehmer review, and the Board (above) has now assigned an effective date corresponding to the earliest date that the erectile dysfunction was shown to be present in the Veteran's case.  The RO determined that the claim was raised by an indication that the Veteran was having "erectile dysfunction," more specifically described as "difficulty obtaining an erection" in the October 2007 VA examination report.  The Board recognizes that the report of difficulty of use of a creative organ is not necessarily always the equivalent to an indication of loss of use of a creative organ.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Nevertheless, the Board notes that the Veteran expressly requested SMC for loss of use of a creative organ in October 2011 and the RO awarded the benefit in the next rating decision in March 2012 without apparent reference or development of additional medical evidence.  Although the RO's determinations in such respects are not binding upon the Board, the Board observes that it does not appear that the RO found that the Veteran's erectile dysfunction had worsened since 2007 to newly constitute loss of use of a creative organ in October 2011; all indications are that the October 2011 effective date was assigned on the basis that no claim for the SMC benefit was pending prior to that date.

Indeed, there was no specific assertion expressly seeking SMC for loss of use of a creative organ prior to the Veteran's October 14, 2011 statement; the Veteran has not identified any correspondence or documentation prior to October 14, 2011 wherein he raised a claim of entitlement to SMC for loss of use of a creative organ.  However, the Board notes that the October 14, 2011 claim was presented in a statement within a year of the July 2011 decision that awarded service connection for erectile dysfunction.  The October 2011 claim featured a statement that may reasonably be understood as representing testimony from the Veteran asserting that he experiences loss of use of a creative organ.  In this light, the October 2011 statement may reasonably be recognized as new and material evidence with regard to the October 2011 decision's initial rating determination for erectile dysfunction (in that it asserts a detail of the severity of the erectile dysfunction).  This is significant because "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  38 C.F.R. §§ 3.156(b).

Accordingly, the Board finds that the October 2011 statement that raised the claim for SMC for loss of use of a creative organ may be considered as having been "filed in connection with the claim" that resulted in the July 2011 award of service connection for erectile dysfunction.  The Board finds that it is most reasonable in this case to assign of the same effective date for SMC for loss of use as has been assigned for service connection for erectile dysfunction: March 30, 2007.

As discussed in the section above addressing the effective date for the award of service connection for erectile dysfunction, there is otherwise no evidence or correspondence in the record that was received prior to March 30, 2007 which showed the presence of erectile dysfunction or loss of use of a creative organ.  The Veteran has not otherwise identified any correspondence or documentation prior March 30, 2007 showing erectile dysfunction or loss of use of a creative organ.  Therefore, March 30, 2007 is the earliest possible (and appropriate) effective date for the award of service connection for erectile dysfunction or loss of use of a creative organ, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.

Effective Date Issues Conclusion

The Board finds that no assignment of an effective date prior to May 12, 2015 is warranted for the award of service connection for left lower extremity radiculopathy.

For both the award of service connection for erectile dysfunction and the award of SMC for loss of use of a creative organ, the Board finds that assignment of the earlier effective of March 30, 2007 is warranted.


Increased Rating Issues

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With a claim for an increased initial rating, separate 'staged' ratings may be assigned based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue (including degree of disability) shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40.

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  Lay evidence is not competent evidence concerning complex medical questions requiring specialized training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Right Shoulder Disability

The Veteran's right shoulder disability (degenerative joint disease, tendonitis and bursitis, right shoulder) is currently assigned a 10 percent rating under Code 5010-5201 for traumatic arthritis with painful (but less than compensably limited) motion, effective February 5, 2004.  The Veteran's right arm is his major / dominant arm, as noted on a March 2013 VA examination report.  The Veteran submitted correspondence that was accepted by the AOJ as raising a claim of entitlement for an increased rating for the right shoulder disability in January 2013.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  The Veteran's right shoulder disability is currently rated under Code 5010, which directs (via Code 5003) that such disability be rated based on limitation of motion under Code 5201.

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

Under Code 5201, a 20 percent rating is warranted for limitation of motion at the shoulder level; a 30 percent rating is warranted for limitation of motion (of the major/dominant arm) midway between the side and shoulder level; and a maximum 40 percent rating is warranted for limitation of motion (of the major arm) to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Code 5201.

VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  Consequently, in this case VA must review the evidence of record from January 2012 (a year prior to the January 2013 claim on appeal) to determine if there was an ascertainable increase in the Veteran's service-connected right shoulder disability.

A March 2013 VA examination report discusses the Veteran's history of right shoulder injury, including during service, with arthroscopic surgery in "approx 1985," with the right shoulder "again surgically repaired lateral muscle repair and rotator cuff repair."  The latter two surgeries were reported to have occurred in 1990.  At the time of the March 2013 VA examination, the Veteran reported symptoms of limited range of motion and pain in the right shoulder, involving "a sharp pain in the shoulder with decreased ability to work overhead."  The shoulder pain was characterized as "4/10" in severity.

The March 2013 VA examination report shows that testing of the Veteran's right shoulder range of motion revealed 180 degrees of flexion (with painful motion beginning at 90 degrees), 120 degrees abduction (with painful motion beginning at 90 degrees).  Following repetitive-use testing, no change in the range of motion was noted: there remained flexion to 180 degrees and abduction to 120 degrees.  The VA examiner found that there was no additional limitation of range of motion of the shoulder or arm following repetitive use testing.

An addendum to the March 2013 report further indicates that right shoulder internal rotation was "0-65" degrees in range, and external rotation was "0-55" degrees in range.

The March 2013 VA examination report indicates functional impairment featuring reduced movement and painful movement of the left shoulder only, and that none was present in the right shoulder at issue in this appeal.  The Board observes that reading this indication in the context of the report's other contents suggests that it may have been made in error.  The Board has not relied upon this finding in its determination in this case.  It appears from the nature of the Veteran's right shoulder disability and the other findings in the March 2013 VA examination report that the right shoulder disability (already rated 10 percent disabling) involves at least some degree of functional impairment from reduced and painful movement.

The March 2013 VA examiner found no localized tenderness, no pain on palpation, and no guarding of the right shoulder.  Muscle strength testing revealed "5/5" normal strength for right shoulder abduction and forward flexion.  There was no ankylosis.  Impingement testing, external rotation/infraspinatus strength testing, and lift-off subscapularis testing were each negative.

Notably, the March 2013 VA examination report shows that the "Empty-can test" was positive for the right shoulder, which "may indicate rotator cuff pathology...."  This test result reflects that the Veteran's shoulder, at 90 degrees abduction and 30 degrees forward flexion, revealed abnormal weakness when resisting a downward force.

The March 2013 VA examiner noted no history of mechanical symptoms and no history of recurrent dislocation.  The VA examiner reported that a test to detect possible right shoulder instability was negative.  The VA examiner noted that the Veteran had no other impairment of the clavicle or scapula, no tenderness on palpation of the AC joint, and that cross-body adduction testing was negative.  The VA examiner also indicated that it is not the case that the right shoulder is functionally impaired to a degree such that function would be equally well served by a prosthesis.

The March 2013 VA examiner confirmed that arthritis of the right shoulder was documented on diagnostic imaging.  The VA examiner found that there were no other significant diagnostic test findings or results pertaining to the right shoulder.  The VA examiner described the functional impact of the right shoulder disability as impacting the ability to work, identifying "[l]imited ROM [range of motion] of right shoulder with decreased ability to work overhead" and associated "[p]ain" as the notable factors.  The VA examiner opined that some additional symptoms in the Veteran's right arm were neurological consequences of a cervical spine disability (featured in a separate issue in this appeal) separate from the service-connected right shoulder disability.

The 10 percent rating currently assigned contemplates arthritis with painful motion.  The Board finds that the Veteran's right shoulder disability is shown to more nearly approximate the criteria for a 20 percent rating in this case.  The Board particularly notes that the evidence shows (1) that the Veteran experiences pain with any motion of his right arm above the shoulder level (90 degrees from side), (2) that the VA examiner described the functional impairment as involving "decreased ability to work overhead," and (3) that the Empty-can test was positive, indicating weakness of the Veteran's rotator cuff when attempting to resist downward pressure applied when the arm was in a particular position involving 90 degrees of abduction (shoulder level).  The Board is satisfied that the functional impairment shown most nearly approximates limitation of motion at the shoulder level such that a 20 percent rating is warranted in this case.

As the severity of disability shown most nearly approximates the criteria for a 20 percent rating, no rating in excess of 20 percent is warranted.   The Board notes that there is no indication that the Veteran's right shoulder is limited to motion midway between the side and shoulder level (generally 45 degrees from side), and the details of his shown painful motion and functional impairment do not involve impairment of motion beneath the shoulder level (generally 90 degrees from side).

None of the other pertinent medical evidence of record, including other references to the right shoulder disability, presents findings significantly contrary to those discussed in the most detailed evidence discussed above.

The evidence of record does not indicate that the Veteran's right shoulder disability manifested in distinguishable periods of diverse symptoms meeting criteria for different ratings.  Accordingly, assignment of staged ratings is not warranted in this case.

In a claim seeking an increased rating of a service-connected disability, VA regulations allow for the assignment of a higher rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2).  In this case, the Veteran's claim for an increased rating for the service-connected right shoulder disability was received on January 2013.  Thus, the Board has also considered whether there is evidence of a worsening of the Veteran's service-connected right shoulder disability in the preceding year.  However, none of the evidence shows that the increase in severity of the right shoulder disability occurred in the year prior to January 2013.

Right Shoulder Scar

The Veteran's right shoulder surgical scar is currently assigned a noncompensable rating under Code 7805 for scars, effective January 18, 2013.  Code 7805 provides that scars and other effects of scars are to be evaluated under Codes 7800, 7801, 7802, and 7804, or under another appropriate code if such disabling effects are not considered under Codes 7800, 7801, 7802, or 7804.  [Code 7800 provides criteria for scars or disfigurement of the head, face, or neck, and is therefore inapplicable to the Veteran's scar on the right shoulder.]  

Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear.  Deep and nonlinear scars involving an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) are rated 10 percent.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent.  Scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated 30 percent.  Scars in an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent.  38 C.F.R. § 4.118.  Note (1) specifies that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7801 (effective from October 23, 2008).

Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802.

Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable of painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (3) provides that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Code 7804, when applicable.  38 C.F.R. § 4.118, Code 7804.

Under Code 7805, disabling effects of scars not considered in a rating under Codes 7800 to 7804 are evaluated under other appropriate Code(s).  38 C.F.R. § 4.118, Code 7805.

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The March 2013 VA examination report expressly notes that the Veteran's right shoulder surgical scar is not painful, not unstable, and involves a total area of less than 39 square centimeters / 6 square inches.  These facts are not contradicted or disputed by any other evidence or contentions in this case.  The March 2013 VA examination report presents competent medical evidence of the details of the scars as observed by a trained medical professional.  There is no indication that the reported details are incorrect or have changed during the period on appeal.

The shown details of the right shoulder scar clearly fail to meet the criteria for a compensable rating.  The total area of the scar is shown to be below the threshold for a compensable rating under Code 7801 or 7802.  The fact that the scar is shown to be not painful and not unstable establishes that the criteria for a compensable rating under Code 7804 are not met.

None of the other pertinent medical evidence of record, including other references to the right shoulder scar, presents findings significantly contrary to those discussed in the most detailed evidence discussed above.

The evidence of record does not indicate that the Veteran's right shoulder scar manifested in distinguishable periods of diverse symptoms meeting criteria for different ratings.  Accordingly, assignment of staged ratings is not warranted in this case.

Chest Scar Associated with Coronary Artery Bypass Graft

The Veteran's right shoulder surgical scar is currently assigned a noncompensable rating under Code 7805 for scars, effective November 28, 2003.  The criteria for rating skin disabilities were revised, effective October 23, 2008 (during the pendency of this claim/appeal concerning the chest scar rating).  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008" and that a Veteran rated under the skin criteria in effect prior to that date may request review under the clarified criteria.  No such request has been made in this case.  In any event, the Board has discussed the 'new' rating criteria in the section concerning a right shoulder scar, immediately above.  The Board notes that the 'new' rating criteria can be applied only as of the effective date, however.  See VAOPGCPREC 3-2000.

Under the pre-October 23, 2008 criteria, scars, other than those on the head, face, or neck, are rated under 38 C.F.R. § 4.118, Codes 7801-7805.

Under 'old' Code 7801, a 10 percent rating is warranted for a scar (not on the head, face, or neck) when it is: a deep scar (one associated with underlying tissue damage) or one that causes limited motion, and involves an area or areas exceeding 6 square inches (39 sq. cm.) or greater; a 20 percent rating is warranted when it involves an area or areas exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Code 7801 (in effect prior to October 23, 2008).

Under 'old' Code 7802, a superficial scar (other than head, face, or neck) that does not cause limited motion and involves an area or areas of 144 square inches (929 sq. cm.) or greater also warrants a 10 percent rating.  A note following Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802 (in effect prior to October 23, 2008).

Under 'old' Code 7803, a 10 percent rating is also authorized for superficial, unstable scars.  A note following Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, Code 7803 (in effect prior to October 23, 2008).

Under 'old' Code 7804, a 10 percent rating is authorized for superficial scars that are painful on examination.  'Old' Code 7805 provides that other scars will be rated on limitation of function or motion of the affected part.  38 C.F.R. § 4.118, Codes 7804, 7805 (in effect prior to October 23, 2008).

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

An October 2013 VA examination report focused upon the evaluation of the Veteran's scar at issue notes a sternotomy scar associated with the Veteran's 2000 coronary artery bypass graft.  The scar was noted to be a chest scar and not to involve the Veteran's head, face, or neck.  The VA examination report presented pertinent details to describe the scar.  The scar was noted to be "superficial" and "well healed."  It was not unstable.  It did not involve frequent loss of covering of skin over the scar.  Significantly, the scar was noted to be not painful, and it was noted to be "nt," denoting that it was not tender upon examination.

It was not due to a burn.  The scar was linear along the anterior trunk and measured 28 cm.  There was no limitation of function nor any other pertinent finding, complications, conditions, signs, and/or symptoms (such as muscle or nerve damage) associated with the scar.  The examiner found that the scar did not impact the Veteran's ability to work.

The Veteran's surgical scar of the chest is referenced in other medical evidence of record, but in no instance does any medical evidence suggest that the scar has manifested during the period on appeal in symptomatology more severe than that described in the detailed October 2013 VA examination report.  There is no suggestion in this case that the scar is associated with underlying tissue damage, nor that it causes limitation of motion, nor that it involves an area exceeding 6 square inches (39 sq. cm.) or greater.  There is no suggestion that the scar is unstable (with frequent loss of covering of the skin over the scar).  In these regards, the Veteran does not contend otherwise.  Accordingly, no compensable rating is available under 'old' Codes 7801, 7802, or 7803.  (Likewise, the Board observes that no compensable rating would be available under the revised versions of Codes 7801 or 7802; Code 7803 does not exist in the revised regulatory provisions.)

The Veteran did contend, through his attorney's statement in the October 2011 notice of disagreement, that the chest scar "is tender when pressure is applied."  Following this statement, the Veteran was afforded the October 2013 VA examination to assess the pertinent medical details of the scar's features and symptom manifestations.  As discussed above, the scar was directly evaluated by a competent medical professional and deemed to be not painful.  No other medical evidence of record suggests that the scar has ever been noted to be painful during the period on appeal.

Although the Veteran is certainly competent to report pain as he experiences it at the site of a scar, the Board finds that the assertion of painfulness in this case is not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  His suggestion that the chest scar is painful is self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  The self-serving statement was made through his attorney in the pursuit of monetary benefits, whereas the record reflects no instance of the Veteran reporting the scar to be painful to medical providers at any time during the period on appeal; there was no suggestion that the chest scar was described as painful to the October 2013 VA examiner that examined the scar for compensation rating purposes.

The Board finds it reasonable to expect that the Veteran would have expressed the painfulness of the scar to medical providers and/or the VA compensation examiner had the scar been painful upon examination, and the Board notes that the record contains voluminous documentation of the Veteran's medical history during the period on appeal.  The October 2013 VA examiner specifically noted the scar to be not painful and not tender, and the Veteran has not disputed these examination findings or indicated the scar to be painful since that time.  There has been no clear contention that the scar was painful for some period prior to the October 2013 VA examination report, but ceased to be painful at that time, nor has there been any clear contention that the scar experiences waxing and waning of painful symptoms.  None of the medical evidence otherwise suggests such possibilities.

None of the other pertinent medical evidence of record, including other references to the chest scarring, presents findings significantly contrary to those discussed in the most detailed evidence discussed above.

The Board concludes that the Veteran's service-connected chest scar has not been shown to be painful upon examination in the manner contemplated by the criteria for a compensable rating under 'old' Code 7804 (and likewise, the scar is not shown to have been painful or unstable in the manner contemplated by the criteria for a compensable rating under the revised Code 7804).  There is no evidence or contention suggesting that the scar otherwise causes any identifiable limitation of function.  Thus, no compensable rating is available under 'old' Code 7805 or any other Code.

The shown details of the chest scar clearly fail to meet the criteria for a compensable rating.

The evidence of record does not indicate that the Veteran's chest scar manifested in distinguishable periods of diverse symptoms meeting criteria for different ratings.  Accordingly, assignment of staged ratings are not warranted in this case.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's right shoulder joint disability manifests in limited motion with pain and some weakness (upon 'empty-can' testing) involving arm movements at and above shoulder level.  The Veteran's right shoulder surgical scarring manifests in a small scar (less than 6 square inches / 39 square centimeters) that is not painful or unstable or otherwise disabling.  The Veteran's chest surgical scarring manifests in a scar covering less than 6 square inches (39 square centimeters) that is not painful or unstable or otherwise disabling.  He has not alleged any other symptoms or manifestations that suggest an exceptional or unusual disability picture in terms of the nature or severity of the disabilities.  The Board finds that the associated symptomatology and severity of disabilities shown are entirely contemplated by the rating schedule.  Therefore, referral for extraschedular consideration is not warranted.

Finally, the Board has considered whether the Veteran's current increased rating claims have implicitly raised the matter of entitlement to a TDIU as part and parcel of the present claims.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  However, the preponderance of the evidence is against a finding that TDIU is raised in connection with the claims for higher ratings for the scars or right shoulder.  While the 2013 VA examiner noted the Veteran had decreased ability to work overhead due to the right shoulder limitation of motion and pain, such evidence does not suggest that the Veteran is unable to maintain employment due solely to his right shoulder disability.  Likewise, as noted above, the preponderance of the evidence is against finding that either scar causes any identifiable limitation of function.  Consequently, the Board finds that the matter of TDIU has not been raised in connection with the claims for higher ratings for the right shoulder and scars.


ORDER

An effective date prior to May 12, 2015 for the award of service connection for radiculopathy of the left lower extremity is denied.

An effective date of March 30, 2007, but no earlier, is granted for the award of service connection for erectile dysfunction.

An effective date of March 30, 2007, but no earlier, is granted for the award of SMC for loss of use of a creative organ.

A 20 percent rating, but no higher, is granted for the Veteran's degenerative joint disease, tendonitis and bursitis, right shoulder.

A compensable rating for the Veteran's right shoulder scar is denied.

A compensable rating for the Veteran's chest scarring status post coronary artery bypass graft is denied.


REMAND

Increased Ratings for Coronary Artery Disease

During the pendency of this appeal, the Veteran has undergone significant VA medical evaluation and treatment for his coronary artery disease.  Reviewing the record, the Board finds that detailed electrocardiogram / stress test reports have been prepared by VA during the period on appeal.  Significantly, however, the claims-file contains indications that some of the pertinent VA test results are stored electronically in systems that are not available to the Board for review and have not otherwise been associated with the claims-file.  For instance, a September 2008 VA cardiology note clearly indicates that "Cardiology Ekg / stress Test" was performed at that time and describes that the data obtained was in "VistA Imaging - Scanned Document."  The entry indicates that "THE IMAGES ATTACHED TO THIS NOTE ARE THE RESULTS OF 'EKG' THAT HAVE BEEN CONFIRMED AND AUTHENTICATED BY THE RESPONSIBLE PROVIDER."  However, the referenced scanned images are not available for review in the claims-file.  Another report from September 2008, in addition to other cardiology / EKG testing reports (such as from March 2009 and August 2014) are referenced in the Veteran's VA medical records as available in "VistA Imaging" or "available in CPRS (Vista Imaging)" without being made otherwise available for review in the claims-file.  The Board observes that one of these reports has been cited as pertinent evidence in the RO's January 2012 statement of the case, including with transcription of some pertinent test results, but not all of the pertinent reports have been described in other available documentation.

The Board does not have access to VISTA, and it appears that VA medical testing data pertinent to evaluating the severity of the coronary artery disease during this appeal are stored therein and not included in the record.

In sum, review of the claims-file reveals that pertinent cardiology testing is documented in VA's "VISTA" system but is not available for Board review in the claims-file at this time.  As VA medical records are constructively of record and may be pertinent, they must be sought.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, as discussed below, the Board has determined that this appeal includes the matter of considering entitlement to a TDIU including as predicated upon any single pertinent disability during the appeal periods for which neither a TDIU nor SMC under 38 C.F.R. § 3.350(i) has been awarded (with such consideration contemplating the holding in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008)).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In particular, the Board finds that the appeal for an increased rating for coronary artery disease raises the issue of entitlement to a TDIU, and a medical opinion addressing the functional impact of the Veteran's heart disability is warranted.

Increased Rating for Back Disability

The Veteran contends that his service-connected back disability is more severely disabling than is reflected by his currently assigned 20 percent disability rating.  With reference to pertinent rating criteria (under 38 C.F.R. § 4.71a and the 
General Rating Formula for Diseases and Injuries of the Spine), the Board briefly observes that this issue features a question of whether the Veteran's back disability manifests in forward flexion of the thoracolumbar spine to 30 degrees or less such that a 40 percent rating may be warranted.

The Board's appellate review of the back rating issue must reasonably account for additional functional limitation of motion on use associated with flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  An "exact" expression of the Veteran's range of motion during unobserved exacerbations may not be necessary; a determination as to whether the Veteran's testimony is reasonably compatible and consistent with the medically observable details of his back disability may be highly helpful to accomplishing an adequately informed final appellate review of this matter.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (stating that when the record leaves doubt as to whether additional testing "might reasonably illuminate the medical analysis . . . it is the Board's duty to remand for further development"); Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007) (stating that when "medical examiner specifically states that a medical opinion cannot be provided without information not currently available, the Secretary's duty to assist requires that the Secretary determine whether that information may be reasonably obtained, and if so, to make efforts to obtain it and seek an additional medical opinion which considers the relevant information").

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  Lay evidence is not competent evidence concerning complex medical questions requiring specialized training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)

A May 2015 VA examination report documents the Veteran's report of significant "flare-ups" of his thoracolumbar spine symptoms.  "The pain is flared 'most of the time' and 'even at night' and 'especially when I'm active' but he gets temporary partial relief with rest and using an inversion table."  This VA examination report indicates that "Yes," the Veteran does "report having functional loss or functional impairment of the thoracolumbar spine (back) (regardless of repetitive use)."  The Veteran described that "I can't lift" and that he retired in part due to back pain.  Clinical testing revealed abnormally limited range of motion, reported as 0 to 60 degrees of flexion, 0 to 20 degrees of extension, 0 to 20 degrees of right lateral flexion, 0 to 25 degrees of left lateral flexion, 0 to 25 degrees of right lateral rotation, and 0 to 30 degrees of left lateral rotation.  The VA examiner marked a box to indicate that the limitation of motion "itself contribute[s] to a functional loss."

Additionally, the May 2015 VA examiner further noted that "Pain noted on exam and causes functional loss," and the VA examiner noted pain was specifically noted on forward flexion, extension, and right and left lateral flexion.  The VA examiner did not more specifically identify the portions of the ranges of motion involving evidence of painful motion.

Additionally, the VA examiner marked boxes to indicate that there was "evidence of pain with weight bearing" and "objective evidence of localized tenderness or pain on palpation."  The VA examiner noted that there was no additional loss of function or range of motion after three repetitions on repetitive use testing.  (Although the VA examiner provided such a statement regarding repetitive use testing, he did not indicate that there was no additional functional or range of motion loss associated with the noted pain.)

The May 2015 VA examiner was asked to opine as whether the Veteran's statements describing functional loss with repetitive use over time were consistent with the nature of the Veteran's back disability observable by the examiner.  The VA examiner responded: "The examination is neither medically consistent or inconsistent with the Veteran's statements...."  The VA examiner was asked whether "pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time," but the VA examiner declined to provide an opinion, stating that he was "[u]nable to say w/o mere speculation."  The VA examiner stated "I am unable to provide this information in terms of degrees of ROM loss due to 'pain on use or during flare-ups.'  The veteran was not experiencing a flare up at the time of examination therefore I am unable to render an opinion regarding functional ability during a flare-up."

In subsequent sections of the VA examination questionnaire, the May 2015 VA examiner again stated that the "examination is neither medically consistent or inconsistent with the Veteran's statements..." and that the VA examiner was otherwise "[u]nable to say w/o mere speculation ... whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly...."  The VA examiner repeated that "I am unable to provide this information in terms of degrees of ROM loss due to 'pain on use or during flare-ups'" because the Veteran "was not experiencing a flare up at the time of examination...."

The May 2015 VA examiner concludes the report with a statement expressing that the Veteran's thoracolumbar spine condition impacts his occupational functioning in that "[t]he Veteran would have difficulty with bending or stooping or lifting due to this condition."

The Board must determine whether the functional impairment associated with the Veteran's back disability most nearly approximates limitation of forward flexion to 30 degrees.  The Board finds that the May 2015 VA examination report expresses the examiner's belief that he was unable to address that question, but the Board finds that the May 2015 VA examination report does not adequately address the matter inasmuch as the VA examiner does not discuss whether the Veteran's own account of unobserved flare-ups describes functional limitation approximating flexion limited to 30 degrees, and there is not an adequate explanation of any basis for finding that the VA examiner could not provide an opinion on this question.  The Board observes that the May 2015 VA examination report suggests that the Veteran experienced his "flare-up" symptoms "most of the time," suggesting that details of the severity of the flare-up symptoms are essential to determining the severity of the Veteran's impairment.  That the flare-ups manifest "most of the time" further suggests that it may not be especially difficult for the VA examiner to obtain information regarding the impairment experienced during the flare-ups.  Even if the VA examiner is unable to observe a flare-up directly, the VA examiner may interview the Veteran and obtain the Veteran's account of details of flare-ups such that the VA examiner can provide an opinion as to whether the Veteran's description reflects impairment approximating a limitation of flexion to 30 degrees.  Such an opinion from the VA examiner would allow the Board, following its own consideration of the credibility of the Veteran's testimony describing impairment, to make an informed determination regarding the question of entitlement to an increased disability rating.

Additionally, the Board finds that the May 2015 VA examination report indicates that the Veteran experienced pain during range of motion testing, but does not identify what portion of the range of motion involved objective evidence of pain observed during testing.  Information of this nature could be significant to the analysis in this case, and should be included in a new VA examination report.

The Board also notes that the VA examiner's conclusion that the examination findings cannot be described as either consistent or inconsistent with the Veteran's description of impairment during flare-ups appears to be a non-opinion presented without an explanation for why an answer is not possible.  It is not self-evident why the VA examiner's inability to directly observe the Veteran's flare-ups would prevent the examiner from opining as to whether the Veteran's description of his flare-up symptoms are reasonably consistent with the nature and severity of the back disability reflected by the objective findings and available information.

Governing caselaw provides that an opinion that declines to address a medical question posed on the basis that a response would be based on speculation and does not include an explanation why that is so is, in essence, a non-opinion, and inadequate for rating purposes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such is the case here, and as the Board has identified outstanding information that the VA examiner can obtain that should allow for a pertinent medical opinion and more fully informed appellate review, a remand is necessary.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (stating that when the record leaves doubt as to whether additional testing "might reasonably illuminate the medical analysis . . . it is the Board's duty to remand for further development"); Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007) (stating that when "medical examiner specifically states that a medical opinion cannot be provided without information not currently available, the Secretary's duty to assist requires that the Secretary determine whether that information may be reasonably obtained, and if so, to make efforts to obtain it and seek an additional medical opinion which considers the relevant information").

As the May 2015 VA examination report strongly suggests painful motion, functional loss beyond the recorded ranges of motion, and further functional loss during flare-ups, but does not provide adequate details and medical opinions regarding these aspects of the back disability on appeal, the Board is unable to make an adequately informed determination as to whether the Veteran's functional loss approximates a range of motion limited to 30 degrees of flexion.  The Board finds that a remand is warranted to obtain reasonably available information to support more fully informed appellate review.

Increased Rating for Left Lower Extremity Radiculopathy

As discussed above, the issue of entitlement to an increased rating for the Veteran's service-connected back disability must be remanded for additional development of the evidence, including a new VA examination report.  The related issue of entitlement to an increased rating for left lower extremity radiculopathy (associated with the back disability) is intertwined with the back issue inasmuch as Note (1) of the General Rating Formula for Diseases and Injuries of the Spine (38 C.F.R. § 4.71a) instructs VA to "evaluate any associated objective neurologic abnormalities" when evaluating a back/spinal disability such as the Veteran's.  To the extent that the left lower extremity radiculopathy is essentially a manifestation of a neurological pathology sited in the spine, additional development of the evidence concerning the severity of the Veteran's back disability may reasonably pertain to the radiculopathy issue as well.  (The Board notes that the disability benefits questionnaires and VA examination reports addressing back disabilities frequently and appropriately detail intertwined lower extremity radiculopathy manifestations.)

Furthermore, the Veteran contends, as expressed in the August 2015 notice of disagreement submitted by his attorney, that "he has experienced pain and numbness in his left foot and leg since he was discharged from service.  He said he has difficulty walking with his left leg (drags his foot and has foot drop), which is indicative of moderate nerve damage or symptoms that are wholly sensory."  (The Board recognizes that the Veteran's attorney may have intended to assert that the Veteran's symptoms are not wholly sensory, with reference to the description of difficulty walking, foot dragging, and foot drop.)  It is not clear that this statement was intended to describe symptoms first emerging following the Veteran's May 2015 VA examination report's attention to the left leg radiculopathy, but the Board observes that neither the May 2015 VA examination report nor any prior medical evidence has noted these reported symptoms.  During the coming VA examination of the Veteran's back disability during the processing of this remand, the VA examiner shall have the opportunity to directly consider the Veteran's recently clarified symptom reports concerning left leg radicular neurological deficits.

Service Connection for Cervical Spine Disability

The Veteran originally claimed entitlement to service connection for a cervical spine disability on the basis of his contention that a cervical spine disability was secondary to his service-connected lumbar spine disability.  However, in a March 2014 notice of disagreement, the Veteran's attorney argued that the cervical spine disability at issue was a consequence of the Veteran's in-service duties: "he believes his current neck problems are due to multiple injuries from jumps out of helicopters, and as well, carrying heavy rucksacks and equipment while in the field."  The Veteran's attorney directed attention to "an Omaha VA examination conducted during March 2004 in which Dr. Witkowski stated that 'jumping out of helicopters with heavy packs ... would certainly play havoc with all major joints, the knees, his right hip, and his lower back ..."  The Veteran's attorney further cited the March 2004 VA examination report's statement that: "therefore it would appear at least as likely as not, and this based on a lack of documentation in any records concerning specific problems with these joints, that jumping out of helicopters, especially in light of having over 300 jumps, caused his leg problems, both knees, both shoulder and his back."

Notably, the Veteran has already been awarded service connection for disabilities including those of the right hip, the lumbar spine, the right shoulder, the left shoulder, the right knee, and the left knee.  Significantly, following the March 2014 notice of disagreement, the RO obtained a medical opinion in June 2014 from the same VA examiner who authored the March 2004 medical opinion cited by the Veteran's attorney.

The new June 2014 VA medical opinion presents the examiner's impression that "[t]his is a very complex case," and notes that "what is odd is that he really has no specific clinical complaints with CPRS, dating as far back as CPRS will allow records to be reviewed (and that is Nov 2000)."  The June 2014 VA examiner discusses a prior May 2013 VA examination report and observes that the onset of the Veteran's cervical spine symptoms was "timeframe unknown."  The Board notes that the onset and initial evaluations and treatment of the Veteran's cervical spine disability appears to be reasonably well documented in the Veteran's private medical reports of record, but it is not clear that the VA examiner found these reports in reviewing the claims-file.

The June 2014 VA examination report presents the examiner's statement that "[e]ven though the cervical spine is somewhat distant from the areas affected by direct trauma (from his stated '300' jumps), it cannot be completely discounted that the entire spine was NOT affected.  However, his lack of complaints over the years is troublesome and interestingly, CPRS shows no evidence of any workups for the cervical spine."  The June 2014 VA examination report further discusses that "more troublesome are his job activities after service, to include being a golf pro and working at Midas, along with natural progression of disease with age."  The June 2014 VA examination report presents the following conclusion: 

Therefore, based on all of this conflicting information, this examiner opines that it would be resorting to speculation to state that the cervical spine changes/condition are specifically a result of or specifically due to jumps/carrying packs in service, due to reasoning and basis as described....  The rationale (and conflicting information) that supports an inability to answer this is noted within the body of the discussion above.

In this case, the Board finds that the June 2014 VA examiner provides an inadequate explanation of the asserted inability to provide a medical opinion.  It does not appear that the June 2014 VA examiner was aware of the private medical reports of record that provide details of cervical spine symptoms manifesting in approximately 2012 (as the VA examiner repeatedly cited the absence of VA treatment for cervical spine problems without mentioning the pertinent private reports).    See Jones  v. Shinseki, 23 Vet. App. 382, 389 (2010) (explaining that "it must be clear from the record that the inability to opine on questions of diagnosis or etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion").  Additionally, the Board observes that the June 2014 VA examiner directs attention to the fact that "[t]he veteran is 67 years of age, and also has other areas of his body affected by deg[enerative] disease, which is common in this age group," without making entirely clear the significance of these facts in the context of the further fact that many of the Veteran's joint pathologies are service-connected.

Moreover, although various facts in this case may tend of support different conclusions regarding the question of an etiological link to service, the Board does not find that the VA examiner has adequately identified the cited "conflicting information" that prevents an opinion addressing the probability or an etiological link.  Rather, the facts cited by the VA examiner appear relatively clear: (1) the Veteran performed duties during military service that the same VA examiner previously found "would certainly play havoc with all major joints" such that service connection has been established for a number of musculoskeletal disabilities, (2) following service, the Veteran engaged in occupational activity "to include being a golf pro and working at Midas," and (3) the Veteran had onset of neck problems many years after service and after the onset of his service-connected disabilities of other joints.  The June 2014 VA examination report declines to opine as to whether it is at least as likely as not that the Veteran's current neck disability is etiologically related to his military service.  The June 2014 VA examination report explains why uncertainty may exist, but does not adequately explain why an assessment of the relative probability of the etiologies is impossible.  The question, by its nature, is one requiring merely an assessment of probabilities of a matter that cannot be resolved with certainty; it reasonable to expect that an assessment of the relative probability of an etiology based upon the available information may be possible even if there is uncertainty.  The Board emphasizes that the question may be resolved simply by determining whether in-service factors or post-service factors are more likely than the other to have caused the Veteran's current cervical spine disability.  If the probabilities cannot be distinguished from each other due to being essentially equal, this also may present an answer adequate to resolve the question and allow for appropriately informed appellate review.

Governing caselaw provides that an opinion that declines to address a medical question posed on the basis that a response would be based on speculation and does not include an adequate explanation why that is so is, in essence, a non-opinion, and inadequate for rating purposes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).    The Board finds that the June 2014 VA medical opinion is inadequate in this case, and that remand is necessary to obtain a more adequate medical opinion on the matter.

Service Connection for Right Upper Extremity Radiculopathy and Neuropathy

The record reflects that the Veteran's right upper extremity radiculopathy and neuropathy represent a disability secondary to the Veteran's cervical spine disability for which a claim of service connection is pending additional development as part of this Board remand.  The May 2013 VA examination report also presents a medical opinion indicating such a relationship between the right upper extremity neurological symptoms and the cervical spine disability.

Thus, the right upper extremity radiculopathy / neuropathy service connection claim is inextricably intertwined with the pending cervical spine service connection issue being remanded by the Board at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the appropriate remedy is to defer adjudication of the right upper extremity radiculopathy / neuropathy claim pending the adjudication of the inextricably intertwined cervical spine service connection claim.  The AOJ shall have the opportunity to provide any requisite notice and accomplish any further development indicated by the expanded record during the processing of this remand.

Petition to Reopen Claim of Service Connection for Sleep Disorder / Sleep Apnea

In a March 2014 notice of disagreement, the Veteran's attorney stated the although the Veteran had previously " claimed sleep apnea secondary to his back condition, and also secondary to his diabetes," he now further "claim[s] sleep apnea secondary to a cervical spine condition which is currently on appeal, and as well, secondary to his service connected PTSD."

Thus, the sleep disorder / sleep apnea service connection claim is inextricably intertwined with the pending cervical spine service connection issue being remanded by the Board at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the appropriate remedy is to defer adjudication of the sleep disorder / sleep apnea claim pending the adjudication of the inextricably intertwined cervical spine service connection claim.  The AOJ shall have the opportunity to provide any requisite notice and accomplish any further development indicated by the expanded record during the processing of this remand.

To the extent that the AOJ has determined that the sleep disorder / sleep apnea claim has been reopened for AOJ adjudication purposes (a determination that is separate from any eventual determination by the Board as to whether the claim may be reopened), the AOJ shall have the opportunity during the processing of this remand to consider the Veteran's expanded contentions and whether the evidence of record is adequate to resolve the matter (including consideration of the adequacy of the medical opinion presented in the May 2013 VA examination report).

TDIU Consideration

The Board acknowledges that as the record now stands, the Veteran's combined schedular rating for his service-connected disabilities is 100 percent, effective May 5, 2011.  Although no additional disability compensation may be paid when a total schedular rating is already in effect, the Court in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of SMC.  Thus, the claim for a TDIU should be considered not only for the period prior to the effective date of the combined 100 percent schedular rating but also from that date.

In this case, the Veteran was assigned a TDIU effective from January 3, 2007 until May 5, 2011 (the effective date of the 100 percent combined rating).  Additionally, SMC under 38 C.F.R. § 3.350(i) on account of a 100 percent rating for right hip disability and additional service-connected disabilities independently ratable at 60 percent or more was in effect from May 18, 2011 to July 1, 2012.

The Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to a disability for which a higher ratings are sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the record in this case raises the question of whether the Veteran is unemployable due to the disabilities for which higher ratings are sought.  During the processing of this remand, the AOJ shall have the opportunity to consider the component of this appeal requiring consideration of a TDIU including as predicated upon any single pertinent disability during the appeal periods for which neither a TDIU nor SMC under 38 C.F.R. § 3.350(i) has been awarded (with such consideration contemplating the holding in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008)).  As part of this consideration, the AOJ shall have the opportunity to consider evidence from new VA examination reports and opinions, including the spine examination and the medical opinion concerning functional impairment (in particular concerning the heart disability) directed in this remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record an up-to-date set of the appellant's VA medical reports (including reports generated since the last such update of the claims-file), obtaining reports pertaining to treatment the appellant has received for disabilities pertinent to this appeal (any reports not already associated with the claims-file).

The AOJ must secure for the record all outstanding VA cardiology testing reports (including EKG and stress testing reports) generated during the appeal period, in particular any pertinent VA testing data available in VA electronic resources but not yet associated with the claims-file, to include (but not limited to) reports of cardiac testing in September 2008, March 2009, and August 2014 referenced in VA records as available in "VISTA."  If reports of cardiac EKG / stress testing from September 2008, March 2009, or August 2014 are unavailable, it must be so noted in the record, with explanation.

2.  After the record is determined to be complete, the AOJ should arrange to have the Veteran undergo a VA spine examination to ascertain the current nature and severity of his service-connected lumbar spine disabilities.  The claims file, including reports of VA examinations in March 2013 and May 2015, must be reviewed by the examiner.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  Examination results should be clearly reported.  In particular, the examiner is asked to respond to the following inquiry.

The May 2015 VA examination report suggests that the Veteran experiences pain during range of motion testing, and that he experiences flare-ups "most of the time" that are suggested to cause further functional impairment, including with bending.  However, the May 2015 VA examiner was unable to determine or opine as to the additional loss of flexion (in degrees) associated with these factors.  The Board's appellate review of the back rating issue must reasonably account for additional functional limitation of motion on use due to pain and during flare-ups.  An "exact" expression of the Veteran's range of motion during unobserved exacerbations may not be necessary; a determination as to the following would be helpful:

(a) Is the functional impairment observed during clinical testing reasonably compatible and consistent with limitation of forward flexion to 30 degrees for significant periods?  (In answering this question, please ensure that the VA examination report includes specific indications identifying the portions of the pertinent ranges of motion impacted of objectively evidenced pain.)

(b) The VA examiner should elicit from the Veteran a detailed description of his symptoms and limitations during a flare-up of his back disability.  The elicited description should provide the details necessary for the VA examiner to form an opinion as to the following:

Is the functional impairment described by the Veteran's testimony (including during described flare-ups) reasonably compatible and consistent with limitation of forward flexion to 30 degrees for significant periods?  (In answering this question, please identify the details of the Veteran's description of impairment that are found to be consistent or inconsistent with limitation of forward flexion to 30 degrees.)

(c) Is the functional impairment described by the Veteran's testimony (including during described flare-ups) reasonably compatible and consistent with the objectively shown / medically observable details of back disability and evidenced by the visible behavior of the Veteran (including objective signs of painful motion)?

(d) The Veteran has asserted that "he has experienced pain and numbness in his left foot and leg..., difficulty walking with his left leg (drags his foot and has foot drop), which is indicative of moderate nerve damage ...."  Is the functional impairment described by the Veteran's testimony reasonably compatible and consistent with the objectively shown / medically observable details of the Veteran's left lower extremity radiculopathy?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

3.  After the record is determined to be complete, the AOJ should arrange for an examination of the Veteran to determine the nature and likely etiology of his claimed cervical spine disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner is asked to respond to the following:

(a) Please identify by diagnosis each disability found for the cervical spine.

(b) As to each diagnosed disability, opine whether such is at least as likely as not (a 50% or greater probability) etiologically linked to the Veteran's service.  If any diagnosis of the cervical spine is found to be unlikely etiologically linked to the Veteran's service, the VA examiner should identify the etiology considered more likely.

The VA examiner should please specifically discuss the Veteran's testimony concerning his in-service experiences featuring "jumps out of helicopters, and as well, carrying heavy rucksacks and equipment while in the field," and the fact that the Veteran has already been awarded service connection for disabilities of the back, the right hip, both knees, and both shoulders.

The Board emphasizes that the etiological question presented may be resolved simply by determining whether in-service factors or post-service factors are more likely than the other to have caused the Veteran's current cervical spine disability.  If the probabilities cannot be distinguished from each other due to being essentially equal, this also may present an answer adequate to resolve the question and allow for appropriately informed appellate review.

The examiner is requested to provide a complete rationale for any opinion expressed, based upon the examiner's clinical experience, medical expertise, and established medical principles.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner's expertise (i.e., additional facts are required, or the provider does not have the needed knowledge or training).

4.  After the record is determined to be complete, the AOJ should arrange for an appropriate VA medical professional to provide a medical opinion as to the functional impairment caused solely by the Veteran's service-connected coronary artery disease.
 
In proffering this opinion, the provider should review the record and address the Veteran's functional limitations due to his service-connected heart disability as it may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks, but not due to his age or any impairment caused by nonservice-connected disabilities.  The opinion should identify the most significant functional impairments associated with service-connected heart disability during this appeal (since 2003).

A complete rationale for all opinions must be provided.

5.  The AOJ should then review the record and readjudicate the claims remaining on appeal, to include consideration of entitlement to a TDIU predicated upon any single pertinent disability during the appeal periods for which neither a TDIU nor SMC under 38 C.F.R. § 3.350(i) has been awarded (with such consideration contemplating the holding in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008)).  Thereafter, the case should be returned to the Board, if in order, for further review and final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


